DETAILED ACTION
	This Action addresses the communication received on 20 Aug 2021:  Claims 1, 5, 7-8, 10-11, 13-16, and 18 have been amended; Claim 20 has been cancelled; and pending Claims 1-19 are rejected as detailed below.
Response to Amendments

Claim Rejections - 35 USC § 112
Based on Applicant’s amendment to the claims, the Office withdraws the indefiniteness rejection to Claim 5 and any corresponding dependent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The Office rejects Claim 1 and any corresponding dependent claims under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter:
As for Claim 1, Applicant states in the Specification (P3, ¶12) that embodiments of the system claim, namely the “processing resource” and the “machine readable medium" may be defined as certain things, but are not limited to the various cited examples.  Consequently, the claim may be interpreted to read on a software-only implementation, which is non-statutory subject matter (software per se). Applicant may overcome this rejection by amending Claim 1 and the corresponding dependent claims to explicitly exclude a software-only implementation, for example by reciting “a processor” and “a memory.”  Nevertheless, even if interpreted with the suggested processor and memory limitations, the claims, as written, are still ineligible under the 2019 PEG as detailed below.
---
The claims below are analyzed under the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG) including the October 2019 Update.
(Independent) Claims 1, 11, 16, and all corresponding dependent claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter: 
STEP 1
With respect to Step 1 of the Alice analysis, the claims nominally fall within the statutory categories of invention.
…Step 1 of the USPTO’s eligibility analysis entails considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter. The 2019 Revised Patent Subject Matter Eligibility Guidance does not change Step 1 or the streamlined analysis, which are discussed in MPEP 2106.03 and 2106.06, respectively.

(2019 PEG, P14)

–– In this case, (independent) Claims 1, 11, and 16 nominally relate to the statutory machine, process, and manufacture categories of invention, respectively.
STEP 2A, Prong One
Under Step 2A, Prong One, the claims recite at least one judicial exception.
Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance is a two-prong inquiry. In Prong One, examiners evaluate whether the claim recites a judicial exception.  This prong is similar to procedures in prior guidance except that when determining if a claim recites an abstract idea, examiners now refer to the subject matter groupings of abstract ideas in Section I instead of comparing the claimed concept to the USPTO’s prior “Eligibility Quick Reference Sheet Identifying Abstract Ideas.”

If the claim recites a judicial exception (i.e., an abstract idea enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance, a law of nature, or a natural phenomenon), the claim requires further analysis in Prong Two.

(2019 PEG, P15)
…

In accordance with judicial precedent and in an effort to improve consistency and predictability, the 2019 Revised Patent Subject Matter Eligibility Guidance extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation(s) (that is, when recited on their own or per se):

a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;

b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and

c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

[Further, Claims are directed to a mental process when “the claims ‘read on an individual performing the claimed steps mentally or with pencil and paper.’”  (P11, n.15)]

(2019 PEG, P9-11)
…

–– In this case, the independent claims recite
(Claim 1) determine, based on the release notes in the knowledge base and the support file, whether the software version is beneficial to the software-upgradable device; and in response to determining that the software version is beneficial to the software-upgradable device, generate a report to recommend installation of the software version on the software-upgradable device to facilitate efficient upgrading of the software-upgradable device;
and (Claim 11) determining, by the processor-based upgrade advisor, whether the software version would improve operation of the networking device if applied to the networking device, based on the release notes in the knowledge base and the identified signature;
generating …a report indicating that the software version is determined to improve operation of the networking device and indicating, based on results of the determining, either an issue corrected by the software version or an enhancement that the software version provides to the networking device;
and (Claim 16) determine whether the software version is recommended to be installed to the networking device, based on the release notes in the knowledge base and the identified signature; and generate a report indicating that the software version is determined to improve operation of the networking device and indicating, based on results of the determining, either an issue corrected by the software version or an enhancement that the software version provides to the networking device
The highlighted independent claim limitations—including determining and generating—correspond to concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (i.e., mental processes).  Further, “the claims ‘read on an individual performing the claimed steps mentally [determining] or with pencil and paper [generating a report of the results of the determining].’”  (2019 PEG, P11, n.15) 
The dependent claims recite 
(2) wherein to determine whether the software version is beneficial to the software-upgradable device, …determine that a fix included in the release notes is relevant to the software-upgradeable device based on the support file, and determine that an enhancement included in the release notes is relevant to an operational state of the software-upgradable device indicated by the support file; and
4) wherein to determine whether the software version is beneficial to the software-upgradable device …filter out each of the release notes of the software version that is not relevant to the software-upgradable device as described in the support file; and 
(5) wherein a given release note of the release notes is not relevant if the support file does not include an issue noted in the given release note as being fixed by the software version, or if the software-upgradeable device as described by the support file cannot make use of any enhancement included in the given release note; [< this claim further details an element of the mental process of Claim 4]; and 
(7) analyze the release notes to identify signatures of issues fixed by the software version; and
(8) wherein the generated report indicates either an issue corrected by the software version or an enhancement that the software version provides to the software-upgradable device [< this claim further details an element of the mental process of Claim 1]; and
(9) to determine which of the available software is beneficial to the software-upgradable device based on the support file and the respective sets of release notes;
(12) wherein the determining includes: filtering out release notes that relate to fixes of issues not relevant to the networking device based on the support file, filtering out release notes that relate to enhancements that are not relevant to the networking device, and if at least some release notes have been filtered out, making a determination that the software version would not improve operation of the networking device; and
(13) further comprising analyzing the release notes to identify signatures of issues fixed by the software version.; and
17) filter out release notes that relate to fixes of issues not relevant to the networking device based on the support file; …filter out release notes that relate to enhancements that are not relevant to an operational state of the networking device indicated by the support file; and …determine that the software version is not recommended to be installed to the networking device in response to at least some release notes having been filtered out.
(18) analyze the release notes to identify signatures of issues fixed by the software version; and
The highlighted dependent claim limitations correspond to concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (i.e., mental processes).  Further, “the claims ‘read on an individual performing the claimed steps mentally [determining/analyzing] or with pencil and paper [filtering out information].’”  (2019 PEG, P11, n.15)
Accordingly, the claims recite at least one judicial exception.
STEP 2A, Prong Two
Under Step 2A, Prong Two, the claims as a whole do not integrate the recited judicial exception into a practical application of the exception.
In Prong Two, examiners should evaluate whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. When the exception is so integrated, then the claim is not directed to a judicial exception (Step 2A: NO) and is eligible. This concludes the eligibility analysis. If the additional elements do not integrate the exception into a practical application, then the claim is directed to the judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an inventive concept), as explained in Section III.B of the 2019 Revised Patent Subject Matter Eligibility Guidance.

(2019 PEG, P18)
…

The courts have also identified examples in which a judicial exception has not been integrated into a 

an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea;
an additional element adds insignificant extra-solution activity to the judicial exception; and
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

(2019 PEG, P21)

–– In this case, the independent claims additionally recite
(Claim 1) a processing resource; and a machine readable medium storing instructions [using a computer as a tool to perform an abstract idea]: communicate with a storage device storing a knowledge base to register a software version and release notes of the software version into the knowledge base [data transmission], communicate with a software-upgradable device to obtain a support file that includes diagnostic statistics and configuration information about the software-upgradable device [data collection]; use a machine-learning technique (to analyze) [using a computer as a tool to perform an abstract idea], wherein the identified signature comprises a metadata tag  [data collection]; and
(Claim 11) communicating, by a processor-based upgrade advisor, with a storage device storing a knowledge base to register a software version and release notes of the software version into a knowledge base [data transmission]; communicating, by the processor-based upgrade advisor, with a networking device to obtain a support file from a networking device that includes diagnostic statistics and configuration information about the networking device [data collection]; using a machine-learning technique (to analyze) [using a computer as a tool to perform an abstract idea], wherein the identified signature comprises a metadata tag [data collection]; and
Claim 16) A non-transitory machine readable medium storing instructions executable by processing resource [using a computer as a tool to perform an abstract idea], …instructions to communicate with a storage device storing a knowledge base to register a software version and release notes of the software version into a knowledge base [data transmission]; instructions to communicate with a networking device to obtain a support file from a networking device that includes diagnostic statistics and configuration information about the networking device [data collection]; instructions to use a machine-learning technique (to analyze) [using a computer as a tool to perform an abstract idea], wherein the identified signature comprises a metadata tag  [data collection]….
The highlighted limitations correspond to [1] using a computer as a tool to perform an abstract idea and [2] to mere data collection and transmission, which adds insignificant extra-solution activity to the judicial exception. Accordingly, as a whole they fail to integrate the recited judicial exceptions into a practical application of the exception.
The dependent claims additionally recite
(3) wherein the support file is received periodically as part of a call home routine with the software-upgradable device or is received in connection with a failure of the software-upgradable device [data collection]; and
(6) wherein the software-upgradable device is a networking switch [using a computer as a tool to perform an abstract idea]; and
 (9) wherein the software version is among a plurality of available software having respective sets of release notes registered in the knowledge [element further describes the data collected in Claim 1]; and
10)  wherein the release notes indicate that the software version includes a feature enhancement, a security fix, a bug fix, a scalability improvement, or a performance improvement [element further describes the data collected in Claim 1]; and
(14) wherein the communicating with the networking device is performed periodically as part of a call home routine of the networking device [element further describes the data collection of Claim 11]; and
(15) wherein the communicating with the networking device is performed in connection with a failure of the networking device [element further describes the data collection of Claim 11]; and
 (19) wherein the release notes indicate that the software version includes a feature enhancement, a security fix, a bug fix, a scalability improvement, or a performance improvement [element further describes the data collected in Claim 16].
These dependent claim limitations further detail the elements of the independent claims that correspond to [1] using a computer as a tool to perform an abstract idea and [2] to mere data collection and transmission, which adds insignificant extra-solution activity to the judicial exception.  Accordingly, as a whole they fail to integrate the recited judicial exceptions into a practical application of the exception.
Thus, the claims as a whole do not integrate the recited judicial exception into a practical application of the exception.
STEP 2B
 With respect to Step 2B of the Alice analysis, the Office does not find any element or combination of elements that transforms the abstract idea into a patent eligible application.


MPEP § 2106.05(I)(A)
….

The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));

ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");

iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;

v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and

vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015).

MPEP § 2106.05(d)(II)(i-vi)

–– In this case, the independent claims additionally recite
Claim 1) a processing resource; and a machine readable medium storing instructions [generic computer components performing generic computer functions]: communicate with a storage device storing a knowledge base to register a software version and release notes of the software version into the knowledge base [data transmission], communicate with a software-upgradable device to obtain a support file that includes diagnostic statistics and configuration information about the software-upgradable device [data collection]; use a machine-learning technique (to analyze) [well-understood, routine and conventional activity previously known to the industry: (“Machine Learning” PTO-892 reference, P1) “Machine learning (ML) is the scientific study of algorithms and statistical models that computer systems use in order to perform a specific task effectively without using explicit instructions, relying on patterns and inference instead. …Machine learning algorithms are used in a wide variety of applications, such as email filtering, and computer vision, where it is infeasible to develop an algorithm of specific instructions for performing the task.”], wherein the identified signature comprises a metadata tag  [data collection]; and
(Claim 11) communicating, by a processor-based upgrade advisor, with a storage device storing a knowledge base to register a software version and release notes of the software version into a knowledge base [data transmission]; communicating, by the processor-based upgrade advisor, with a networking device to obtain a support file from a networking device that includes diagnostic statistics and configuration information about the networking device [data collection]; using a machine-learning technique (to analyze) [well-understood, routine and conventional activity previously known to the industry: (“Machine Learning” PTO-892 reference, P1) “Machine learning (ML) is the scientific study of algorithms and statistical models that ], wherein the identified signature comprises a metadata tag [data collection]; and
 (Claim 16) A non-transitory machine readable medium storing instructions executable by processing resource [generic computer components performing generic computer functions], …instructions to communicate with a storage device storing a knowledge base to register a software version and release notes of the software version into a knowledge base [data transmission]; instructions to communicate with a networking device to obtain a support file from a networking device that includes diagnostic statistics and configuration information about the networking device [data collection]; instructions to use a machine-learning technique (to analyze) [well-understood, routine and conventional activity previously known to the industry: (“Machine Learning” PTO-892 reference, P1) “Machine learning (ML) is the scientific study of algorithms and statistical models that computer systems use in order to perform a specific task effectively without using explicit instructions, relying on patterns and inference instead. …Machine learning algorithms are used in a wide variety of applications, such as email filtering, and computer vision, where it is infeasible to develop an algorithm of specific instructions for performing the task.”], wherein the identified signature comprises a metadata tag  [data collection]….
The limitations [1] recite generic computer components [“processing resource,” “machine readable medium”] performing generic computer functions, and a machine learning [2] recites gathering and transmitting data, which is recognized by the courts as a well‐understood, routine, and conventional computer function (See MPEP § 2106.05(d)(II)(i),(iii), and (iv)).  Accordingly, the additional elements or combination of elements fail to transform the abstract idea into a patent eligible application. 
The dependent claims additionally recite
 (3) wherein the support file is received periodically as part of a call home routine with the software-upgradable device or is received in connection with a failure of the software-upgradable device [data collection]; and
(6) wherein the software-upgradable device is a networking switch [generic computer components performing generic computer functions]; and
 (9) wherein the software version is among a plurality of available software having respective sets of release notes registered in the knowledge [element further describes the data collected in Claim 1]; and
(10)  wherein the release notes indicate that the software version includes a feature enhancement, a security fix, a bug fix, a scalability improvement, or a performance improvement [element further describes the data collected in Claim 1]; and
(14) wherein the communicating with the networking device is performed periodically as part of a call home routine of the networking device [element further describes the data collection of Claim 11]; and
(15) wherein the communicating with the networking device is performed in connection with a failure of the networking device [element further describes the data collection of Claim 11]; and
 (19) wherein the release notes indicate that the software version includes a feature enhancement, a security fix, a bug fix, a scalability improvement, or a performance improvement [element further describes the data collected in Claim 16].
These dependent claim limitations further detail the elements of the independent claims that correspond to [1] generic computer components [“networking switch”] performing generic computer functions that are well-understood, routine and conventional activities previously known to the industry, and [2] gathering and transmitting data, which is recognized by the courts as a well‐understood, routine, and conventional computer function (See MPEP § 2106.05(d)(II)(i),(iii), and (iv)).
Further, looking at the limitations as an ordered combination adds nothing more that is not already present when looking at the elements taken individually.  There is no indication that the combination of the elements improves the functioning of a computer or improves any other technology, they merely use existing technology for the same purpose for which it was intended.  
In sum, the Office does not find any element or combination of elements that transforms the abstract idea into a patent eligible application.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 

The Office rejects Claims 1-19 under 35 U.S.C. 103 as unpatentable over Stupek, Jr. et al. (U.S. Pat. 5,960,189) in view of Wikipedia (“Machine Learning"; Wikipedia.org website; 4 July 2019):
As for Claim 1, Stupek teaches a processing resource; and a machine readable medium (See FIG. 1 Server Manager 2, including a processor and memory) storing instructions that, when executed, cause the processing resource to: communicate with a storage device storing a knowledge base to register a software version and release notes of the software version into the knowledge base (Col 7, L36: “The Description database 27 stores information that describes each upgrade found in a package. Included in this information are the package number 27a and record count 27b, as well as the version number 27c and date 27d of the upgrade. A description 27e of the change between the updated version and the previous version of the upgrade object is also provided.”), communicate with a software-upgradable device to obtain a support file that includes diagnostic statistics and configuration information about the software-upgradable device, …analyze the support file to identify a signature of an issue, wherein the identified signature comprises a metadata tag (Col 9 L32: “…The importance of an upgrade 57 (high, medium, low) is displayed to the user through color coded visual objects 58 (e.g., red, yellow, green). The reasons 59 for the upgrade (i.e, upgrade description [i.e., signature]) are also displayed in the list box 51.”  See also FIG. 5B showing database table with labeled/”tagged” metadata information.)…; determine, based on the release notes in the knowledge base and the identified signature, whether the software version is beneficial to the software-upgradable device (Col 4, L2: “an upgrade advisor 11 in the upgrade device 10 automatically analyzes each network resource 3 [i.e., software upgradeable device] currently on the server 1 to determine the availability and necessity of the corresponding upgrade 7.”); and in response to determining that the software version is beneficial to the software-upgradable device, generate a report to recommend installation of the software version on the software-upgradable device to facilitate efficient upgrading of the software-upgradable device (Col 9, L7: “Once the MIB check objects 37 have received the appropriate MIB data and upgrade data [including “diagnostic” data], the data is sent 244 to the appropriate comparison service 47, according to the comparison information retrieved from the MIB. After the data is compared 246, the comparison service 47 returns 248 a comparison result to the MIB check object, where the result is stored 250.  …[L32] The importance of an upgrade 57 (high, medium, low) is displayed to the user through color coded visual objects 58 (e.g., red, yellow, green). The reasons 59 for the upgrade (i.e, upgrade description [i.e., signature]) are also displayed in the list box 51. When requested by the user (e.g., with a "Details" button 60), additional details about the upgrade are displayed 320 in a detail window 65.  In addition to displaying the output of the upgrade advisor, a report may be generated 322 by the upgrade advisor. The upgrade advisor may also store 324 the status results.”) Stupek teaches programmatically analyzing decision data, but does not explicitly teach using a machine learning algorithm.
But Wikipedia teaches using machine-learning techniques (P1: “Machine learning (ML) is the scientific study of algorithms and statistical models that computer systems use in order to 
One of ordinary skill in the art before the effective filing date of the claimed invention would find it obvious to combine Stupek and Wikipedia because machine learning allows the analysis to utilize patterns and inferences, making it more extensible.
As for Claim 2, which depends on Claim 1, Stupek teaches wherein to determine whether the software version is beneficial to the software-upgradable device, the processing resource executes instructions to: determine that a fix included in the release notes is relevant to the software-upgradeable device based on the support file, and determine that an enhancement included in the release notes is relevant to an operational state of the software-upgradable device indicated by the support file (Col 4, L2: “an upgrade advisor 11 in the upgrade device 10 automatically analyzes each network resource 3 [i.e., software upgradeable device] currently on the server 1 to determine the availability and necessity of the corresponding upgrade 7.”)
As for Claim 3, which depends on Claim 1, Stupek teaches wherein the support file is received periodically as part of a call home routine with the software-upgradable device or is received in connection with a failure of the software-upgradable device (Col 3, L53: “The server manager 2 oversees the network resources 3 stored on the server 1. An upgrade device 10 in the server manager 2 is responsible for automatically analyzing and executing the resource upgrades 7 available to the server 1.”)
As for Claim 4, which depends on Claim 1, Stupek teaches wherein to determine whether the software version is beneficial to the software-upgradable device, the processing resource executes instructions to filter out each of the release notes of the software version that is not relevant to the software-upgradable device as described in the support file (Col 4, L2: “an upgrade advisor 11 in the upgrade device 10 automatically analyzes each network resource 3 [i.e., software upgradeable device] currently on the server 1 to determine the availability and necessity of the corresponding upgrade 7.”  Analyzing includes the process of filtering out irrelevant information.)
As for Claim 5, which depends on Claim 4, Stupek teaches wherein a given release note of the release notes is not relevant if the support file does not include an issue noted in the given release note as being fixed by the software version, or if the software-upgradeable device as described by the support file cannot make use of any enhancement included in the given release note (Col 4, L2: “an upgrade advisor 11 in the upgrade device 10 automatically analyzes each network resource 3 [i.e., software upgradeable device] currently on the server 1 to determine the availability and necessity of the corresponding upgrade 7.”  Analyzing includes the process of filtering out irrelevant information.)
As for Claim 6, which depends on Claim 1, Stupek teaches wherein the software-upgradable device is a networking switch (Col 3, L36: “The basic units of the upgrades 7 are upgrade objects 8, each of which corresponds to an individually upgradable network resource 3 [including a network switch].”)
As for Claim 7, which depends on Claim 1, Stupek teaches wherein the machine readable medium stores instructions that, when executed, cause the processing resource to analyze the release notes to identify signatures of issues fixed by the software version (Col 9 L32: “…The importance of an upgrade 57 (high, medium, low) is displayed to the user through color coded visual objects 58 (e.g., red, yellow, green). The reasons 59 for the upgrade (i.e, upgrade description [i.e., signature]) are also displayed in the list box 51.”  See also FIG. 5B showing database table with labeled/”tagged” metadata information.)
As for Claim 8, which depends on Claim 1, Stupek teaches wherein the generated report indicates either an issue corrected by the software version or an enhancement that the software version provides to the software-upgradable device (Col 9, L7: “Once the MIB check objects 37 have received the appropriate MIB data and upgrade data, the data is sent 244 to the appropriate comparison service 47, according to the comparison information retrieved from the MIB. After the data is compared 246, the comparison service 47 returns 248 a comparison result to the MIB check object, where the result is stored 250.  …[L32] The importance of an upgrade 57 (high, medium, low) is displayed to the user through color coded visual objects 58 (e.g., red, yellow, green). The reasons 59 for the upgrade (i.e, upgrade description) are also displayed in the list box 51. When requested by the user (e.g., with a "Details" button 60), additional details about the upgrade are displayed 320 in a detail window 65.  In addition to displaying the output of the upgrade advisor, a report may be generated 322 by the upgrade advisor. The upgrade advisor may also store 324 the status results.”)
As for Claim 9, which depends on Claim 1, Stupek teaches wherein the software version is among a plurality of available software having respective sets of release notes registered in the knowledge base, and the processing resource is to determine which of the available software is beneficial to the software-upgradable device based on the support file and the respective sets of release notes (Col 4, L2: “an upgrade advisor 11 in the upgrade device 10 automatically analyzes each network resource 3 currently on the server 1 to determine the availability and necessity of the corresponding upgrade 7.”)
As for Claim 10, which depends on Claim 1, Stupek teaches wherein the release notes indicate that the software version includes a feature enhancement, a security fix, a bug fix, a scalability improvement, or a performance improvement (Col 7, L44: “The description 27e includes reasons why the upgrade is necessary, drawing information from development release notes, test reports and field service reports. The type 27f of upgrade made to the object (e.g., feature enhancements, performance enhancements or bug fixes) and the importance 27g of the upgrade (e.g., high, medium or low) are also 50 indicated in the Description database.”)
As for Claim 11, Stupek teaches communicating, by a processor-based upgrade advisor, with a storage device storing a knowledge base to register a software version and release notes of the software version into the knowledge base (Col 7, L36: “The Description database 27 stores information that describes each upgrade found in a package. Included in this information are the package number 27a and record count 27b, as well as the version number 27c and date 27d of the upgrade. A description 27e of the change between the updated version and the previous version of the upgrade object is also provided.”); communicating, by the processor-based upgrade advisor, with a networking device to obtain a support file that includes diagnostic statistics and configuration information about the networking device; …analyze the support file to identify a signature of an issue, wherein the identified signature comprises a metadata tag (Col 9 L32: “…The importance of an upgrade 57 (high, medium, low) is displayed to the user through color coded visual objects 58 (e.g., red, yellow, green). The reasons 59 for the upgrade (i.e, upgrade description [i.e., signature]) are also displayed in the list box 51.”  See also FIG. 5B showing database table with labeled/”tagged” metadata information.); determining, by the processor-based upgrade advisor, whether the software version would improve operation of the networking device if applied to the networking device, based on the release notes in the knowledge base and the identified signature (Col 4, L2: “an upgrade advisor 11 in the upgrade device 10 automatically analyzes each network resource 3 [i.e., software upgradeable device] currently on the server 1 to determine the availability and necessity of the corresponding upgrade 7.”); and generating, by the processor-based upgrade advisor, a report indicating that the software version is determined to improve operation of the networking device and indicating, based on results of the determining, either an issue corrected by the software version or an enhancement that the software version provides to the networking device (Col 9, L7: “Once the MIB check objects 37 have received the appropriate MIB data and upgrade data, the data is sent 244 to the appropriate comparison service 47, according to the comparison information retrieved from the MIB. After the data is compared 246, the comparison service 47 returns 248 a comparison result to the MIB check object, where the result is stored 250.  …[L32] The importance of an upgrade 57 (high, medium, low) is displayed to the user through color coded visual objects 58 (e.g., red, yellow, green). The reasons 59 for the upgrade (i.e, upgrade description) are also displayed in the list box 51. When requested by the user Stupek teaches programmatically analyzing decision data, but does not explicitly teach using a machine learning algorithm.
But Wikipedia teaches using machine-learning techniques (P1: “Machine learning (ML) is the scientific study of algorithms and statistical models that computer systems use in order to perform a specific task effectively without using explicit instructions, relying on patterns and inference instead. …Machine learning algorithms are used in a wide variety of applications, such as email filtering, and computer vision, where it is infeasible to develop an algorithm of specific instructions for performing the task.”)
One of ordinary skill in the art before the effective filing date of the claimed invention would find it obvious to combine Stupek and Wikipedia because machine learning allows the analysis to utilize patterns and inferences, making it more extensible.
As for Claim 12, which depends on Claim 11, Stupek teaches wherein the determining includes: filtering out release notes that relate to fixes of issues not relevant to the networking device based on the support file, filtering out release notes that relate to enhancements that are not relevant to the networking device, and if at least some release notes have been filtered out, making a determination that the software version would not improve operation of the networking device (Col 4, L2: “an upgrade advisor 11 in the upgrade device 10 automatically analyzes each network resource 3 [i.e., software upgradeable device] currently on the server 1 to determine the availability and necessity of the corresponding upgrade 7.”  Analyzing includes 
Claims 13 and 18 recite substantially the same subject matter as Claim 7 and stand rejected on the same basis accordingly.
Claim 14 and 15 recites substantially the same subject matter as Claim 3 and stand rejected on the same basis accordingly.
Claim 16 recites substantially the same subject matter as Claim 1 and stands rejected on the same basis accordingly.
Claim 17 and 19 recites substantially the same subject matter as Claims 12 and 10, respectively, and stand rejected on the same basis accordingly.



Response to Arguments
Applicant's arguments filed 20 Aug 2021 relate to newly amended claims and are not addressed in this section; the rejections above, however, address the latest version of the claims in detail.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicants should direct any inquiry concerning this or earlier communications to CLINT THATCHER at phone 571.270.3588.  Examiner is normally available Mon-Fri, 9am to 5:30pm ET and generally keeps a daily 2:30pm timeslot open for interviews.
If attempts to reach the Examiner by telephone are unsuccessful, Applicants may reach the Examiner’s supervisor, Wei Zhen, at 571.272.3708.
Though not relied on, the Office considers the additional prior art listed in the Notice of Reference Cited form (PTO-892) pertinent to Applicant's disclosure.  The listed patent [*Entry A*] relates to a metadata based deployment system.
The Patent Application Information Retrieval (PAIR) system provides status information for published applications (Private or Public PAIR) and for unpublished applications (Private PAIR only).  See http://pair-direct.uspto.gov for more information about the PAIR system.  The 




/C.T./
Examiner, Art Unit 2191
27 August 2021

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191